 Case 6:19-cv-00328-JDK Document 18 Filed 05/21/20 Page 1 of 1 PageID #: 705



                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TEXAS
                            TYLER DIVISION

                                         §
CYPRESS LAKE SOFTWARE,                   §
INC.,                                    §
                                         §
       Plaintiff,                        §
                                         §
v.                                       §     CASE NO. 6:19-cv-328-JDK
                                         §
SAMSUNG ELECTRONICS CO.,                 §
LTD and SAMSUNG                          §
ELECTRONICS AMERICA, INC.,               §
                                         §
       Defendants.                       §


                               FINAL JUDGMENT

      As requested in the parties’ joint motion, the Court has DISMISSED WITH

PREJUDICE all pending claims in this lawsuit. Accordingly, the Court now enters

final judgment.

      It is therefore ORDERED, ADJUDGED, and DECREED that Plaintiff take

nothing and that all pending motions are DENIED AS MOOT.

      It is further ORDERED, ADJUDGED, and DECREED that all claims in the

instant suit be DISMISSED in their entirety WITH PREJUDICE.

      The Clerk of the Court is directed to close this case.

      So ORDERED and SIGNED this 21st day of May, 2020.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE
